UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7491



DOSSIE FAISON, JR.,

                                              Plaintiff - Appellant,

          versus


SERGEANT DAMRON; J. ARMONTROUT; P. TRUE; R. A.
YOUNG; H. BOLLING, Nurse; D. JONES, Mental
Health Professional,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-739-7)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Dossie Faison, Jr., Appellant Pro Se. William W. Muse, Assistant
Attorney General, Richmond, Virginia; Coreen Antoinette Bromfield,
RAWLS & MCNELIS, P.C., Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dossie Faison, Jr., appeals the district court’s order grant-

ing the motion to dismiss of one of the Defendants to Faison’s

civil action under 42 U.S.C.A. § 1983 (West Supp. 2001).    We dis-

miss the appeal for lack of jurisdiction because the order is not

appealable.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (1994), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The

order here appealed is neither a final order nor an appealable

interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           DISMISSED




                                 2